                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANSKO HOLDINGS, INC.,                                    CIVIL ACTION
               Plaintiff,

                v.

 BENEFIT TRUST COMPANY,                                    NO. 16-324
                Defendant.

                                          ORDER

       AND NOW, this 8th day of November, 2019, upon consideration of Defendant Benefit

Trust Company’s Motion for Summary Judgment (Doc. No. 55, filed April 11, 2018), Defendant

Benefit Trust Company’s Suggestions in Support of Its Motion For Summary Judgment (Doc.

No. 56, filed April 11, 2018), Dansko’s Opposition to Benefit Trust’s Motion for Summary

Judgment (Doc. No. 75, filed March 5, 2019), Defendant Benefit Trust Company’s Reply in

Support of Its Motion For Summary Judgment (Doc. No. 79, filed April 2, 2019), Dansko

Holdings, Inc.’s Motion for Summary Judgment (Doc. No. 60, filed April 27, 2018), Defendant

Benefit Trust Company’s Suggestions in Opposition to Dansko Holdings, Inc.’s Motion for

Partial Summary Judgment (Doc. No. 74, filed March 5, 2019), and Dansko’s Reply in Support

of Its Motion for Summary Judgment (Doc. No. 82, filed April 2, 2019), for the reasons set forth

in the accompanying Memorandum dated October 29, 2019, IT IS ORDERED that Defendant

Benefit Trust Company’s Motion for Summary Judgment is GRANTED IN PART and

DENIED IN PART, as follows:

       1. Defendant’s Motion for Summary Judgment is GRANTED with respect to plaintiff’s

           claim for breach of the implied duty of good faith and fair dealing (Second Amended

           Complaint, Count I). Plaintiff’s claim for breach of contract (Second Amended

           Complaint, Count I) is MARKED WITHDRAWN with PREJUDICE.
       2. Defendant’s Motion for Summary Judgment is GRANTED with respect to plaintiff’s

           breach of oral contract claim (Second Amended Complaint, Count II); plaintiff’s

           promissory estoppel claim (Second Amended Complaint, Count III); and plaintiff’s

           fraud in the inducement claim (Second Amended Complaint, Count IV);

       3. Defendant’s Motion for Summary Judgment is DENIED with respect to defendant’s

           Second Amended Counterclaim for breach of contract.

       JUDGMENT IS ENTERED in FAVOR of defendant, Benefit Trust Company, and

AGAINST plaintiff, Dansko Holdings, Inc., with respect to plaintiff’s claims for breach of the

implied duty of good faith and fair dealing (Second Amended Complaint, Count I), breach of

oral contract (Second Amended Complaint, Count II), promissory estoppel (Second Amended

Complaint, Count III), and fraud in the inducement (Second Amended Complaint, Count IV).

       IT IS FURTHER ORDERED that Dansko Holdings, Inc.’s Motion for Summary

Judgment is GRANTED, and JUDGMENT IS ENTERED in FAVOR of plaintiff, Dansko

Holdings, Inc., and AGAINST defendant, Benefit Trust Company, with respect to defendant’s

Second Amended Counterclaim for breach of contract.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.




                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                               2
